DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 18.
Withdrawn: 18.
Pending: 1-17.
IDS
Applicant’s IDS(s) submitted on 03/10/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Election/Restrictions 
Applicant’s election of Group I, claims 1-17 in the reply filed on 07/15/2022 is acknowledged. As no traverse was put forth, the election will be treated as without traverse.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 7, 11, 14 and 16 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over MIYASHITA (US 20190088339 A1) in view of SNELGROVE (US 20210271631 A1).

Re: Independent Claim 1, MIYASHITA discloses a semiconductor storage device (e.g. MIYASHITA Figure 1) comprising:
a plurality of memory cells (e.g. MIYASHITA Figure 4) that are arranged in a first direction (e.g. MIYASHITA Figures 2 and 4) and store first data (e.g. MIYASHITA 10 and ¶ [0018] "...stores data...");
a plurality of first wiring pairs that are provided corresponding to the plurality of memory cells arranged in the first direction (e.g. MIYASHITA Figure 4 shows BL0-(n-1) bitlines, it is common for memories to have complimentary bitlines), and supply second data multiplied with the first data (e.g. MIYASHITA Figure 5 and ¶ [0020] disclose 30 multiplying data from memory 10 (the first data) and data from input buffer 40 (second data));
a second wiring pair that is provided corresponding to two memory cells adjacent to each other in the first direction (e.g. MIYASHITA Figure 4 cells MT0-1 in SU1), and outputs multiplication data obtained by multiplying the first data stored in the two memory cells with the second data on the first wiring pairs corresponding to the two memory cells (e.g. MIYASHITA Figures 3, 4, 5, ¶ [0035] make obvious that first data could come from 10 and second data could also come from the other two adjacent memory cells in 10 via 50->60->40 and multiplied; 110 is capable of doing so).
MIYASHITA is silent regarding requiring:
a third wiring pair in which potentials are changed depending on an addition result only when the addition result obtained by adding two multiplication data output to the second wiring pair to each other is not zero.
SNELGROVE discloses:
a third wiring pair (e.g. SNELGROVE Figure 13: output of multiplier 2108) in which potentials are changed depending on an addition result only when the addition result obtained by adding two multiplication data output to the second wiring pair to each other is not zero (e.g. SNELGROVE Figure 13: output of 2108 and as disclosed in ¶¶ [0107]-[0108] they may not change value based on zero detect by 2110).
MIYASHITA and SNELGROVE disclose memory devices that perform in-memory computations. SNELGROVE in particular discloses circuitry that detects if input data to computing circuitry such as a multiplier is zero to conserve energy (SNELGROVE ¶ [0109]). It essential does not perform multiply operation if one or both inputs are zero. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify computational circuitry of MIYASHITA, , by incorporating the zero detect circuitry in the Pns to conserve power (SNELGROVE ¶ [0109]).

Re: Claim 4, MIYASHITA and SNELGROVE discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein in one third wiring of the third wiring pair, a potential is raised or lowered by a predetermined potential change width only when the addition result obtained by adding the two multiplication data to each other is not zero (e.g. MIYASHITA ¶¶ [0107]-[0109] make it obvious that only time output would not change is when one or both of the inputs are zero).

Re: Claim 6, MIYASHITA and SNELGROVE discloses all the limitations of claim 4 on which this claim depends. They further disclose:
wherein in one third wiring of the third wiring pair, a potential is raised or lowered by the predetermined potential change width when the multiplication data is updated and the addition result obtained by adding the two multiplication data to each other is not zero (e.g. SNELGROVE Figure 13: output of 2108 and as disclosed in ¶¶ [0107]-[0108] they may not change value based on zero detect by 2110, i.e. any potential change takes place when neither or both are inputs zero).

Re: Claim 7, MIYASHITA and SNELGROVE discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein one second wiring of the second wiring pair is set to a logic depending on multiplication data obtained by multiplying the first data stored in one memory cell of the two memory cells adjacent to each other, and the second data on the first wiring pair corresponding to the one memory cell, and
the other second wiring of the second wiring pair is set to a logic depending on multiplication data obtained by multiplying the first data stored in the other memory cell of the two memory cells adjacent to each other, and the second data on the first wiring pair corresponding to the other memory cell (e.g. SNELGROVE Figure 13 and ¶ [0102]).

Re: Claim 11, MIYASHITA and SNELGROVE discloses all the limitations of claim 1 on which this claim depends. They further disclose:
further comprising a transfer control circuit that controls whether or not to change potentials of the third wiring pair based on a value obtained by adding the two multiplication data output to the second wiring pair to each other (e.g. SNELGROVE Figure 13: output of 2108 and as disclosed in ¶¶ [0107]-[0108] they may not change value based on zero detect by 2110; where zero detect acts as the transfer control circuit).

Re: Claim 14, MIYASHITA and SNELGROVE discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the first data is a weight coefficient of a neural network, the second data is input data of the neural network, the second wiring pair transmits multiplication data obtained by multiplying the first data and the second data, and the third wiring pair transmits product sum data obtained by adding the multiplication data one another, the multiplication data being transferred through a plurality of the second wiring pairs (e.g. MIYASHITA Figures 1-3 and ¶ [0030]showing multiple sets of multiplication output DP of 33 being fed to 34 and the product-sum is output on multiple Dos from 35).

Re: Claim 16, MIYASHITA and SNELGROVE discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the third wiring pair is arranged corresponding to the plurality of memory cells arranged in the first direction  (e.g. MIYASHITA Figures 1-2).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
Park (US 20220028445 A1) discloses an in-memory computing device includes a memory cell array and a column peripheral circuit including a plurality of column peripheral units connected to a plurality of pairs of bit lines connected to the memory cell array. Each of the column peripheral units includes a sense amplifying and writing unit sensing and amplifying bitwise data through one pair of bit lines among the pairs of bit lines and an arithmetic logic unit performing an arithmetic operation with a full adder Boolean equation based on the bitwise data and performing a write back operation on operation data obtained by the arithmetic operation via the sense amplifying and writing unit.
Asnaashari (US 11127460 B2) discloses resistive random access memory matrix multiplication structures and methods. A non-volatile memory logic system can comprise a bit line and at a set of wordlines. Also included can be a set of resistive switching memory cells at respective intersections between the bit line and the set of wordlines. The set of resistive switching memory cells are programmed with a value of an input data bit of a first data matrix and receive respective currents on the set of wordlines. The respective currents comprise respective values of an activation data bit of a second data matrix. A resulting value based on a matrix multiplication corresponds to an output value of the bit line.

Allowable Subject Matter
Claim(s) 2-3, 5, 8-9, 12-13, 15, 17 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 2, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein in the third wiring pair, potentials are changed depending on the addition result only when the two multiplication data is identical to each other.

Re: Claim 3, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein a probability that the addition result obtained by adding the two multiplication data to each other is not zero is one half a combination of all the addition results obtained by adding the two multiplication data to each other.

Re: Claim 5, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein the predetermined potential change width is twice a minimum potential change width of the third wiring depending on a minimum change value of a product-sum operation.

Re: Claim 8 (and dependent claim 9), the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein one second wiring of the second wiring pair is discharged, and a potential of the one second wiring is lowered when multiplication data obtained by multiplying the first data stored in one memory cell of the two memory cells adjacent to each21 other, and the second data on the first wiring pair corresponding to the one memory cell is a predetermined logic, and the other second wiring of the second wiring pair is discharged, and a potential the other second wiring is lowered when multiplication data obtained by multiplying the first data stored in the other memory cell of the two memory cells adjacent to each other, and the second data on the first wiring pair corresponding to the other memory cell is a predetermined logic.

Re: Claim 12 (and dependent claim 13), the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein the second wiring pair is connected to the transfer control circuit, a high-order bit of multiplication data obtained by multiplying the first data stored in one memory cell of the two memory cells adjacent to each other in the first direction with the corresponding second data is output to one second wiring of the second wiring pair, a low-order bit of multiplication data obtained by multiplying the first data stored in the other memory cell of the two memory cells adjacent to each other in the first direction with the corresponding second data is output to the other second wiring of the second wiring pair, and
the transfer control circuit changes a potential of any one of the third wiring pair when logics of the second wiring pair are identical to each other.

Re: Claim 15, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein in one memory cell of the two memory cells adjacent to each other in the first direction, data of a first logic is supplied to one first wiring of the first wiring pair, and data of a second logic is supplied to the other first wiring of the first wiring pair, and in the other memory cell of the two memory cells adjacent to each other in the first direction, the data of the second logic is supplied to one first wiring of the first wiring pair, and the data of the first logic is supplied to the other first wiring of the first wiring pair.

Re: Claim 17, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein the first wiring pair is a word line pair, the second wiring pair is a first bit line pair, and the third wiring pair is a second bit line pair.

Re: Claim 19, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein in the third wiring pair, potentials are changed depending on the addition result only when the two multiplication data is identical to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov